Response to Amendment
The after-final amendment filed on 3/1/2022 has been entered in part.  Specifically, the amendments to claims 1 and 6 have been entered.  The amendment to claim 7 has not been entered.
REASONS FOR ALLOWANCE
Claims 1-11 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising  a transmission housing comprising: a shaft housed at least partially within the housing and, mounted on said shaft, at least one rotary element and a bearing, the bearing having an inner ring and an outer ring which are coaxial and separated from one another by rolling members, the housing additionally having a blind or through tubular body mounted on the shaft and interposed at least partially between the shaft and the rotary element, this rotary element being mounted so as to be locked in rotation with the tubular body, wherein the rotary element, which is coaxial with the shaft, is a pulley with two flanges and a body, slipped over the shaft, and in that the tubular body is held locked in rotation with the shaft by the inner ring, termed constrictive ring, of the bearing, which inner ring is force-fitted onto said tubular body, as required by claim 1. Hansen et al. (U.S. P.G. Publication No. 2005/0259905 A1) and Roder et al. (U.S. Patent No. 5,564,995) do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, the rotary element being a pulley with two flanges and a body that is mounted so as to be locked in rotation with the tubular body, slipped over the shaft, the tubular body is held locked in rotation with the shaft by the inner ring, termed constrictive ring, of the bearing, which inner ring is force-fitted onto said tubular body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656